Exhibit 10.4
EXECUTION VERSION
 
SIXTH AMENDED AND RESTATED OMNIBUS AGREEMENT
among
HOLLYFRONTIER CORPORATION
HOLLY ENERGY PARTNERS, L.P.
and
CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
Article I Definitions
    3  
 
       
1.1 Definitions
    3  
 
       
Article II Business Opportunities
    9  
 
       
2.1 Restricted Businesses
    9  
2.2 Permitted Exceptions
    9  
2.3 Procedures
    10  
2.4 Scope of Prohibition
    12  
2.5 Enforcement
    12  
2.6 Limitation on Acquisitions of Subject Assets by Partnership Group Members
    12  
 
       
Article III Indemnification
    13  
 
       
3.1 Environmental Indemnification
    13  
3.2 Limitations Regarding Environmental Indemnification
    15  
3.3 Right of Way Indemnification
    15  
3.4 Additional Indemnification
    16  
3.5 Indemnification Procedures
    16  
3.6 Limitation on Indemnification Obligations
    18  
3.7 Exclusion from Indemnification
    18  
 
       
Article IV General and Administrative Expenses
    18  
 
       
4.1 General
    18  
 
       
Article V Right of First Refusal
    19  
5.1 Holly Right of First Refusal: Prohibition on Transfer of Refinery Related
Assets
    19  
5.2 Procedures
    20  
 
       
Article VI Holly Purchase Option
    22  
 
       
6.1 Option to Purchase Tulsa Transferred Assets
    22  
 
       
Article VII Miscellaneous
    22  
 
       
7.1 Choice of Law
    22  
7.2 Arbitration Provision
    22  
7.3 Notice
    23  
7.4 Entire Agreement
    24  
7.5 Termination of Article II
    24  
7.6 Amendment or Modification
    24  
7.7 Assignment
    24  
7.8 Additional Partnership Entities
    25  
7.9 Counterparts
    25  
7.10 Severability
    25  
7.11 Further Assurances
    25  
7.12 Rights of Limited Partners
    25  
7.13 Headings
    25  
 
        i


 



--------------------------------------------------------------------------------



 



              Page
 
       
7.14 UNEV Option Agreement
    25  
7.15 Limitation of Damages
    25  

ii

 



--------------------------------------------------------------------------------



 



SIXTH AMENDED AND RESTATED
OMNIBUS AGREEMENT
     THIS SIXTH AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”) is
being entered into on November 9, 2011 to be effective as of November 1, 2011,
by and among HollyFrontier Corporation, a Delaware corporation (“Holly”), the
other Holly Entities (as defined herein) listed on the signature pages hereto,
Holly Energy Partners, L.P., a Delaware limited partnership (the “Partnership”),
and the other Partnership Entities (as defined herein) listed on the signature
pages hereto, and amends and restates in its entirety the Fifth Amended and
Restated Omnibus Agreement entered into on August 31, 2011 (as amended, the
“Fifth Amended Omnibus Agreement”) among Holly, Navajo Pipeline Co., L.P., a
Delaware limited partnership (“Navajo Pipeline”), Holly Logistic Services,
L.L.C., a Delaware limited liability company (“Holly GP”), HEP Logistics
Holdings, L.P., a Delaware limited partnership (the “General Partner”), the
Partnership, HEP Logistics GP, L.L.C., a Delaware limited liability company (the
“OLP GP”), and Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (the “Operating Partnership”) and the other Holly Entities and
Partnership Entities signatory thereto.
RECITALS:
          WHEREAS, the Parties entered into an Omnibus Agreement on July 13,
2004 (as amended, the “Original Omnibus Agreement”) to evidence their agreement,
as more fully set forth in Article II, with respect to those business
opportunities that the Holly Entities and Holly GP would not engage in, directly
or indirectly, during the term of the Original Omnibus Agreement unless the
Partnership declined to engage in any such business opportunity for its own
account;
          WHEREAS, the Parties entered into the Original Omnibus Agreement to
evidence their agreement, as more fully set forth in Article III, with respect
to certain indemnification obligations of the Parties to each other;
          WHEREAS, the Parties entered into the Original Omnibus Agreement to
evidence their agreement, as more fully set forth in Article IV, with respect to
the amount to be paid by the Partnership for the general and administrative
services to be performed by Holly and its Affiliates (as defined herein) for and
on behalf of the Partnership Entities and their Subsidiaries;
          WHEREAS, the Parties entered into the Original Omnibus Agreement to
evidence their agreement, as more fully set forth in Article V, with respect to
Holly’s right of first refusal relating to the Assets (as defined herein);
          WHEREAS, in connection with that certain LLC Interest Purchase
Agreement dated as of June 1, 2009, by and among Holly, Navajo Pipeline and the
Operating Partnership, pursuant to which Navajo Pipeline transferred and
conveyed to the Operating Partnership, and the Operating Partnership has
acquired, all of the limited liability company interests of Lovington-Artesia,
L.L.C., the entity that owns the 16” Lovington/Artesia Intermediate Pipeline (as
defined herein), the Parties amended and restated the Original Omnibus Agreement
and

1



--------------------------------------------------------------------------------



 



entered into the First Amended and Restated Omnibus Agreement (the “First
Amended Omnibus Agreement”);
          WHEREAS, in connection with that certain Asset Purchase Agreement
dated as of August 1, 2009, by and between Holly Refining & Marketing — Tulsa
LLC (“Holly Tulsa”) and HEP Tulsa LLC (“HEP Tulsa”), pursuant to which Holly
Tulsa transferred and conveyed to HEP Tulsa, and HEP Tulsa acquired, the Tulsa
Transferred Assets (as defined herein), the Parties amended and restated the
First Amended Omnibus Agreement and entered into the Second Amended and Restated
Omnibus Agreement (the “Second Amended Omnibus Agreement”);
          WHEREAS, in connection with (i) that certain Asset Sale and Purchase
Agreement dated as of October 19, 2009, by and among Holly Tulsa, HEP Tulsa and
Sinclair Tulsa Refining Company (“Sinclair”), pursuant to which HEP Tulsa
acquired the Sinclair Transferred Assets (as defined herein), (ii) that certain
Asset Purchase Agreement dated as of December 1, 2009, by and among Holly,
Navajo Pipeline and HEP Pipeline L.L.C., pursuant to which Navajo Pipeline
agreed to transfer and convey to HEP Pipeline L.L.C., and HEP Pipeline L.L.C.
agreed to acquire, the Beeson Pipeline (as defined herein), and (iii) that
certain LLC Interest Purchase Agreement by and among Holly, Navajo Pipeline and
the Operating Partnership, pursuant to which Navajo Pipeline agreed to transfer
and convey to the Operating Partnership, and the Operating Partnership agreed to
acquire, all of the limited liability company interests of Roadrunner Pipeline,
L.L.C., the entity that owns the Roadrunner Pipeline (as defined herein), the
Parties amended and restated the Second Amended Omnibus Agreement and entered
into the Third Amended and Restated Omnibus Agreement (the “Third Amended
Omnibus Agreement”); and
          WHEREAS, in connection with that certain LLC Interest Purchase
Agreement dated as of March 31, 2010, by and among Holly, Lea Refining Company,
Holly Tulsa, HEP Refining, L.L.C. (“HEP Refining”) and HEP Tulsa (the
“March 2010 Drop Down LLC Interest Purchase Agreement”), pursuant to which
Holly, Lea Refining Company and Holly Tulsa agreed to transfer and convey to HEP
Refining and HEP Tulsa the Additional Tulsa East Assets (as defined herein) and
the Additional Lovington Assets (as defined herein), the Parties amended and
restated the Third Amended Omnibus Agreement and entered into the Fourth Amended
and Restated Omnibus Agreement (the “Fourth Amended Omnibus Agreement”).
          WHEREAS, in connection with the construction of the Tulsa
Interconnecting Pipelines (as defined herein), Holly Tulsa, HEP Tulsa and Holly
Energy Storage — Tulsa LLC entered into that certain Second Amended and Restated
Pipelines, Tankage and Loading Rack Throughput Agreement (Tulsa East), dated as
of August 31, 2011, pursuant to which HEP Tulsa agreed to provide transportation
services to Holly Tulsa with respect to the Tulsa Interconnecting Pipelines (the
“Tulsa Throughput Agreement”), the Parties amended and restated the Fourth
Amended Omnibus Agreement; and
          WHEREAS, in connection with that certain LLC Interest Purchase
Agreement effective as of November 1, 2011, by and among Holly, Frontier
Refining LLC (“Frontier Cheyenne”), Frontier El Dorado Refining LLC (“Frontier
El Dorado”), the Operating Partnership and the Partnership, (the “November 2011
Frontier Drop Down LLC Interest Purchase

2



--------------------------------------------------------------------------------



 



Agreement”), pursuant to which Frontier Cheyenne and Frontier El Dorado agreed
sell to the Operating Partnership the entities that own the Cheyenne Assets (as
defined herein) and the El Dorado Assets (as defined herein), the Parties desire
to amend and restate the Fifth Amended Omnibus Agreement as provided herein.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE I
Definitions
     1.1 Definitions.
     As used in this Agreement, the following terms shall have the respective
meanings set forth below:
     “8” and 10” Lovington/Artesia Intermediate Pipelines” means the 8-inch
pipeline running from Lovington, New Mexico to Artesia, New Mexico and the
10-inch pipeline running from Lovington, New Mexico to Artesia, New Mexico, each
owned by Navajo Pipeline.
     “16” Lovington/Artesia Intermediate Pipeline” means the 16-inch pipeline
running from Lovington, New Mexico to Artesia, New Mexico, owned by
Lovington-Artesia, L.L.C.
     “2004 Product Pipelines, Terminal and Related Assets” means the assets
transferred under the July 13, 2004 Contribution, Conveyance and Assumption
Agreement at the time of the Partnership’s initial public offering.
     “2008 Crude Pipelines, Tanks and Related Assets” means the Drop-Down Assets
as defined in the Purchase and Sale Agreement, dated February 25, 2008, by and
among Holly, Navajo Pipeline, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, and Navajo Refining Company, L.L.C., as the seller
parties, and the Partnership, the Operating Partnership, HEP Woods Cross,
L.L.C., a Delaware limited liability company, and HEP Pipeline, L.L.C., a
Delaware limited liability company, as the buyer parties.
     “Acquisition Proposal” is defined in Section 5.2(a).
     “Additional Tulsa East Assets” means the Transferred Tulsa East Assets as
defined in the March 2010 Drop Down LLC Interest Purchase Agreement.
     “Additional Lovington Assets” means the Transferred Lovington Assets as
defined in the March 2010 Drop Down LLC Interest Purchase Agreement.
     “Administrative Fee” is defined in Section 4.1(a).
     “Affiliate” is defined in the Partnership Agreement.
     “Agreement” is defined in the introduction to this Agreement.

3



--------------------------------------------------------------------------------



 



     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between any of the Partnership Entities, on the one
hand, and any of the Holly Entities, on the other hand, arising out of or
relating to this Agreement or the alleged breach hereof, or in any way relating
to the subject matter of this Agreement regardless of whether (a) allegedly
extra-contractual in nature, (b) sounding in contract, tort or otherwise,
(c) provided for by Applicable Law or otherwise or (d) seeking damages or any
other relief, whether at law, in equity or otherwise.
     “Assets” means all of the following assets conveyed, contributed, or
otherwise transferred, directly or indirectly (including by transfer or sale of
the entity that owns such assets), by the Holly Entities to the Partnership
Entities: (i) the 2004 Product Pipelines, Terminal and Related Assets, (ii) the
8” and 10” Lovington/Artesia Intermediate Pipelines, (iii) the 2008 Crude
Pipelines, Tanks and Related Assets, (iv) the 16” Lovington/Artesia Intermediate
Pipeline, (v) the Tulsa Transferred Assets, (vi) the Beeson Pipeline, (vii) the
Roadrunner Pipeline, (viii) the Additional Lovington Assets, (ix) the Additional
Tulsa East Assets, (x) the Sinclair Assets, (xi) the Tulsa Interconnecting
Pipelines, (xii) the Cheyenne Assets, and (xiii) the El Dorado Assets.
     “Beeson Pipeline” means the 8” crude oil pipeline extending from Beeson
station to Lovington, New Mexico, owned by HEP Pipeline, L.L.C.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (a) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person unless
immediately following such sale, lease, exchange, or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (b) the
consolidation or merger of the Applicable Person with or into another Person
pursuant to a transaction in which the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for cash, securities, or other
property, other than any such transaction where (i) the outstanding Voting
Securities of the Applicable Person are changed into or exchanged for Voting
Securities of the surviving Person or its parent and (ii) the holders of the
Voting Securities of the Applicable Person immediately prior to such transaction
own, directly or indirectly, not less than a majority of the Voting Securities
of the surviving Person or its parent immediately after such transaction; and
(c) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act) (in the case of Holly, other than a group consisting of some
of all of the current control persons of Holly), being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all of the then outstanding Voting Securities of

4



--------------------------------------------------------------------------------



 



the Applicable Person, except in a merger or consolidation that would not
constitute a Change of Control under clause (b) above.
     “Cheyenne Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” is defined in Section 7.2.
     “Closing Date” means the date of the closing of the Partnership’s initial
public offering of Common Units. For purposes of Article III, Closing Date shall
mean, with respect to a group of Assets (e.g. the 8” and 10” Lovington/Artesia
Intermediate Pipelines), the effective date of the purchase of such Assets or
the stock, partnership interests or membership interests of the entity that
owned such Assets, by a Partnership Entity.
     “Common Units” is defined in the Partnership Agreement.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 13, 2004, among Holly, Navajo Pipeline,
Holly GP, the General Partner, the Partnership, the OLP GP, the Operating
Partnership and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder.
     “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.
     “Covered Environmental Losses” is defined in Section 3.1.
     “Disposition Notice” is defined in Section 5.2(a).
     “El Dorado Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, and ordinances, now or hereafter in effect, relating
to protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.

5



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fifth Amended Omnibus Agreement” is defined in the introduction to this
Agreement.
     “First Amended Omnibus Agreement” is defined in the recitals to this
Agreement.
     “First ROFR Acceptance Deadline” is defined in Section 5.2(a).
     “Fourth Amended Omnibus Agreement” is defined in the recitals to this
Agreement.
     “General Partner” is defined in the introduction to this Agreement.
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Hazardous Substance” means (a) any substance that is designated, defined,
or classified as a hazardous waste, hazardous material, pollutant, contaminant,
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
     “Holly” is defined in the introduction to this Agreement.
     “Holly Entities” means Holly and each other entity listed on the signature
pages hereto as Holly Entity.
     “Holly Entity” means any of the Holly Entities.
     “Holly Group” means the Holly Entities and any Person controlled, directly
or indirectly, by Holly other than the Partnership Entities.
     “Holly Group Member” means any member of the Holly Group.
     “Indemnified Party” means the Partnership Entities or the Holly Entities,
as the case may be, in their capacity as the parties entitled to indemnification
in accordance with Article III.
     “Indemnifying Party” means either the Partnership Entities or the Holly
Entities, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article III, including
Section 3.6.
     “Initial Tank Inspection” is defined in Section 3.1(c).
     “Initial Tank Inspection Period” is defined in Section 3.1(c).
     “Limited Partner” is defined in the Partnership Agreement.

6



--------------------------------------------------------------------------------



 



     “March 2010 Drop Down LLC Interest Purchase Agreement” is defined in the
recitals to this Agreement.
     “Navajo Pipeline” is defined in the introduction to this Agreement.
     “November 2011 Frontier Drop Down LLC Interest Purchase Agreement” is
defined in the recitals to this Agreement.
     “Offer” is defined in Section 2.3(b)(i).
     “Offer Price” is defined in Section 5.2(a).
     “OLP GP” is defined in the introduction to this Agreement.
     “Operating Partnership” is defined in the introduction to this Agreement.
     “Original Omnibus Agreement” is defined in the recitals to this Agreement.
     “Partnership” is defined in the introduction to this Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 13, 2004, as
amended by Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated February 28, 2005, as
amended by Amendment No. 2 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 6, 2005, as
amended by Amendment No. 3 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated April 11, 2008, as
such agreement is in effect on the date of this Agreement. No amendment or
modification to the Partnership Agreement subsequent to the date of this
Agreement shall be given effect for the purposes of this Agreement unless
consented to by each of the Parties.
     “Partnership Entities” means the Partnership and each other entity listed
on the signature pages hereto as a Partnership Entity.
     “Partnership Entity” means any of the Partnership Entities.
     “Partnership Group” means the Partnership Entities and any Subsidiary of
any such Person, treated as a single consolidated entity.
     “Partnership Group Member” means any member of the Partnership Group.
     “Party” means each of the entities listed on the signature page to this
Agreement, collectively the “Parties”.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
     “Proposed Transferee” is defined in Section 5.2(a).

7



--------------------------------------------------------------------------------



 



     “Prudent Industry Practice” means such practices, methods, acts,
techniques, and standards as are in effect at the time in question that are
consistent with (a) the standards generally followed by the United States
pipeline and terminalling industries or (b) such higher standards as may be
applied or followed by the Holly Entities in the performance of similar tasks or
projects, or by the Partnership Entities in the performance of similar tasks or
projects.
     “Purchase Option Agreement” has the meaning set forth in the Asset Purchase
Agreement, dated August 1, 2009, between Holly Refining & Marketing — Tulsa LLC,
a Delaware limited liability company, as the seller, and HEP Tulsa LLC, a
Delaware limited liability company, as the buyer.
     “Respondent” is defined in Section 7.2.
     “Restricted Businesses” is defined in Section 2.1.
     “Retained Assets” means the pipelines, terminals and other assets and
investments owned by any of the Holly Group Members on the date of the
Contribution Agreement that were not conveyed, contributed or otherwise
transferred to the Partnership Entities pursuant to the Contribution Agreement
or otherwise.
     “Roadrunner Pipeline” means 16” crude oil pipeline extending from Slaughter
station in Texas to Lovington, New Mexico owned by Roadrunner Pipeline, L.L.C.
     “ROFR Acceptance Deadline” means the First ROFR Acceptance Deadline or the
Second ROFR Acceptance Deadline, as applicable.
     “Sale Assets” is defined in Section 5.2(a).
     “Second Amended Omnibus Agreement” is defined in the recitals to this
Agreement.
     “Second ROFR Acceptance Deadline” is defined in Section 5.2(a).
     “Sinclair Transferred Assets” means the HEP Tulsa Assets as defined in the
Asset Sale and Purchase Agreement dated October 19, 2009 by and among Holly
Tulsa, HEP Tulsa and Sinclair.
     “Subject Assets” is defined in Section 2.2(c).
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a

8



--------------------------------------------------------------------------------



 



partnership) in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person.
     “Third Amended Omnibus Agreement” is defined in the recitals to this
Agreement.
     “Toxic Tort” means a claim or cause of action arising from personal injury
or property damage incurred by the plaintiff that is alleged to have been caused
by exposure to, or contamination by, Hazardous Substances that have been
released into the environment by or as a result of the actions or omissions of
the defendant.
     “Tulsa Interconnecting Pipelines” means the Interconnecting Pipelines as
defined in the Tulsa Throughput Agreement.
     “Tulsa Throughput Agreement” is defined in the recitals to this Agreement.
     “Tulsa Transferred Assets” means the Transferred Assets as defined in the
Asset Purchase Agreement, dated August 1, 2009, between Holly Refining &
Marketing — Tulsa LLC, a Delaware limited liability company, as the seller, and
HEP Tulsa LLC, a Delaware limited liability company, as the buyer.
     “Transfer” including the correlative terms “Transferring” or “Transferred”
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of the Assets.
     “Transferred Tanks” is defined in Section 3.1(a)(iii).
     “Units” is defined in the Partnership Agreement.
     “Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.
ARTICLE II
Business Opportunities
     2.1 Restricted Businesses. For so long as a Holly Group Member controls the
Partnership, and except as permitted by Section 2.2, Holly GP and each of the
Holly Group Members shall be prohibited from engaging in or acquiring or
investing in any business having assets engaged in the following businesses (the
“Restricted Businesses”): the ownership and/or operation of crude oil pipelines
or terminals, intermediate product pipelines or terminals, refined products
pipelines or terminals, truck racks or crude oil gathering systems in the
continental United States.
     2.2 Permitted Exceptions. Notwithstanding any provision of Section 2.1 to
the contrary, Holly GP and the Holly Group Members may engage in the following
activities under the following circumstances:

9



--------------------------------------------------------------------------------



 



          (a) the ownership and/or operation of any of the Retained Assets
(including replacements of the Retained Assets);
          (b) any Restricted Business conducted by a Holly Group Member or Holly
GP with the approval of the General Partner;
          (c) the ownership and/or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by a Holly Group Member or Holly GP after the Closing Date (the
“Subject Assets”) if, in the case of an acquisition, the fair market value of
the Subject Assets (as determined in good faith by the Board of Directors of
Holly), or, in the case of construction, the estimated construction cost of the
Subject Assets (as determined in good faith by the Board of Directors of Holly),
is less than $5 million at the time of such acquisition or completion of
construction, as the case may be;
          (d) the ownership and/or operation of any Subject Assets acquired by a
Holly Group Member or Holly GP after the Closing Date with a fair market value
(as determined in good faith by the Board of Directors of Holly) equal to or
greater than $5 million at the time of the acquisition; provided, the
Partnership has been offered the opportunity to purchase the Subject Assets in
accordance with Section 2.3 and the Partnership has elected not to purchase the
Subject Assets; and
          (e) the ownership and/or operation of any Subject Assets constructed
by a Holly Group Member or Holly GP after the Closing Date with a construction
cost (as determined in good faith by the Board of Directors of Holly) equal to
or greater than $5 million at the time of completion of construction that the
Partnership has been offered the opportunity to purchase in accordance with
Section 2.3 and the Partnership has elected not to purchase.
     2.3 Procedures.
          (a) In the event that Holly GP or a Holly Group Member becomes aware
of an opportunity to acquire Subject Assets with a fair market value (as
determined in good faith by the Board of Directors of Holly) equal to or greater
than $5 million, then subject to Section 2.3(b), then as soon as practicable,
Holly GP or such Holly Group Member shall notify the General Partner of such
opportunity and deliver to the General Partner, or provide the General Partner
access to, all information prepared by or on behalf of, or material information
submitted or delivered to, Holly GP or such Holly Group Member relating to such
potential transaction. As soon as practicable, but in any event within 30 days
after receipt of such notification and information, the General Partner, on
behalf of the Partnership, shall notify Holly GP or the Holly Group Member that
either (i) the General Partner, on behalf of the Partnership, has elected not to
cause a Partnership Group Member to pursue the opportunity to purchase the
Subject Assets, or (ii) the General Partner, on behalf of the Partnership, has
elected to cause a Partnership Group Member to pursue the opportunity to
purchase the Subject Assets. If, at any time, the General Partner abandons such
opportunity (as evidenced in writing by the General Partner following the
request of Holly GP or the Holly Group Member), Holly GP or the Holly Group
Member under this Section 2.3(a) may pursue such opportunity. Any Subject Assets
which are permitted to be acquired by Holly GP or a Holly Group Member must be
so acquired (i) within 12 months of the later to occur of (A) the date that
Holly GP or the Holly Group

10



--------------------------------------------------------------------------------



 



Member becomes able to pursue such acquisition in accordance with the provisions
of this Section 2.3(a), and (B) the date upon which all required governmental
approvals to consummate such acquisition have been obtained, and (ii) on terms
not materially more favorable to Holly GP or the Holly Group Member than were
offered to the Partnership. If either of these conditions are not satisfied, the
opportunity must be reoffered to the Partnership in accordance with this
Section 2.3(a).
          (b) Notwithstanding Section 2.3(a), in the event that (i) Holly GP or
a Holly Group Member becomes aware of an opportunity to make an acquisition that
includes both Subject Assets and assets that are not Subject Assets and the
Subject Assets have a fair market value (as determined in good faith by the
Board of Directors of Holly) equal to or greater than $5 million but comprise
less than half of the fair market value (as determined in good faith by the
Board of Directors of Holly) of the total assets being considered for
acquisition or (ii) Holly GP or a Holly Group Member desires to construct
Subject Assets with an estimated construction cost (as determined in good faith
by the Board of Directors of Holly) equal to or greater than $5 million, then
Holly GP or the Holly Group Member may make such acquisition without first
offering the opportunity to the Partnership or may construct such Subject Assets
as long as it complies with the following procedures:
               (i) Within 90 days after the consummation of the acquisition or
the completion of construction by Holly GP or a Holly Group Member of the
Subject Assets, as the case may be, Holly GP or the Holly Group Member shall
notify the General Partner in writing of such acquisition or construction and
offer the Partnership Group the opportunity to purchase such Subject Assets in
accordance with this Section 2.3(b) (the “Offer”). The Offer shall set forth the
terms relating to the purchase of the Subject Assets and, if Holly GP or any
Holly Group Member desires to utilize the Subject Assets, the Offer will also
include the commercially reasonable terms on which the Partnership Group will
provide services to Holly GP or the Holly Group Member to enable Holly GP or the
Holly Group Member to utilize the Subject Assets. As soon as practicable, but in
any event within 30 days after receipt of such written notification, the General
Partner shall notify Holly GP or the Holly Group Member in writing that either
(x) the General Partner has elected not to cause a Partnership Group Member to
purchase the Subject Assets, in which event Holly GP or the Holly Group Member
shall be forever free to continue to own or operate such Subject Assets, or (y)
the General Partner has elected to cause a Partnership Group Member to purchase
the Subject Assets, in which event the following procedures shall apply.
               (ii) If Holly GP or the Holly Group Member and the General
Partner within 60 days after receipt by the General Partner of the Offer are
able to agree on the fair market value of the Subject Assets that are subject to
the Offer and the other terms of the Offer including, without limitation, the
terms, if any, on which the Partnership Group will provide services to Holly GP
or the Holly Group Member to enable it to utilize the Subject Assets, a
Partnership Group Member shall purchase the Subject Assets for the agreed upon
fair market value as soon as commercially practicable after such agreement has
been reached and, if applicable, enter into an agreement with Holly GP or the
Holly Group Member to provide services in a manner consistent with the Offer.

11



--------------------------------------------------------------------------------



 



               (iii) If Holly GP or the Holly Group Member and the General
Partner are unable to agree within 60 days after receipt by the General Partner
of the Offer on the fair market value of the Subject Assets that are subject to
the Offer or the other terms of the Offer including, if applicable, the terms on
which the Partnership Group will provide services to Holly GP or the Holly Group
Member to enable it to utilize the Subject Assets, Holly GP or the Holly Entity
and the General Partner will engage a mutually agreed upon investment banking
firm to determine the fair market value of the Subject Assets and/or the other
terms on which the Partnership Group and Holly GP or the Holly Group Member are
unable to agree. Such investment banking firm will determine the fair market
value of the Subject Assets and/or the other terms on which the Partnership
Group and Holly GP or the Holly Group Member are unable to agree within 30 days
of its engagement and furnish Holly GP or the Holly Group Member and the General
Partner its determination. The fees of the investment banking firm will be split
equally between Holly GP or the Holly Group Member and the Partnership Group.
Once the investment banking firm has submitted its determination of the fair
market value of the Subject Assets and/or the other terms on which the
Partnership Group and Holly GP or the Holly Group Member are unable to agree,
the General Partner will have the right, but not the obligation, to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer as
modified by the determination of the investment banking firm. The Partnership
Group will provide written notice of its decision to Holly GP or the Holly Group
Member within 30 days after the investment banking firm has submitted its
determination. Failure to provide such notice within such 30-day period shall be
deemed to constitute a decision not to purchase the Subject Assets. If the
General Partner elects to cause a Partnership Group Member to purchase the
Subject Assets, then the Partnership Group Member shall purchase the Subject
Assets pursuant to the Offer as modified by the determination of the investment
banking firm as soon as commercially practicable after such determination and,
if applicable, enter into an agreement with Holly GP or the Holly Group Member
to provide services in a manner consistent with the Offer, as modified by the
determination of the investment banking firm, if applicable.
     2.4 Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, Holly GP and each Holly Group Member shall be free to
engage in any business activity, including those that may be in direct
competition with any Partnership Group Member.
     2.5 Enforcement. Holly GP and the Holly Group Members agree and acknowledge
that the Partnership Group does not have an adequate remedy at law for the
breach by Holly GP and the Holly Group of the covenants and agreements set forth
in this Article II, and that any breach by Holly GP or the Holly Group of the
covenants and agreements set forth in this Article II would result in
irreparable injury to the Partnership Group. Holly GP and the Holly Group
Members further agree and acknowledge that any Partnership Group Member may, in
addition to the other remedies which may be available to the Partnership Group,
file a suit in equity to enjoin Holly GP and the Holly Group from such breach,
and consent to the issuance of injunctive relief under this Agreement.
     2.6 Limitation on Acquisitions of Subject Assets by Partnership Group
Members. Notwithstanding anything in this Agreement to the contrary, a
Partnership Group Member who is not a party to this Agreement is prohibited from
acquiring Subject Assets. In the event the General Partner desires a Partnership
Group Member who is not a party to this Agreement to

12



--------------------------------------------------------------------------------



 



acquire any Subject Assets, then the General Partner shall first cause such
Partnership Group Member to become a party to this Agreement.
ARTICLE III
Indemnification
     3.1 Environmental Indemnification.
          (a) Subject to Section 3.2, the Holly Entities shall indemnify, defend
and hold harmless the Partnership Entities for a period of 10 years after the
Closing Date or, solely with respect to the 2008 Crude Pipelines, Tanks and
Related Assets, 15 years after the Closing Date, as applicable, from and against
environmental and Toxic Tort losses (including, without limitation, economic
losses, diminution in value suffered by third parties, and lost profits),
damages, injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Entities or any third party to the extent arising out of:
               (i) any violation or correction of violation of Environmental
Laws associated with the ownership or operation of the Assets, or
               (ii) any event or condition associated with ownership or
operation of the Assets (including, without limitation, the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or release of Hazardous Substances generated by operation of the Assets
at non-Asset locations), including, without limitation, (A) the cost and expense
of any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (B) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
but only to the extent that such violation complained of under Section 3.1(a)(i)
or such events or conditions included under Section 3.1(a)(ii) occurred before
the Closing Date (collectively, “Covered Environmental Losses”); or
               (iii) the operation or ownership by Holly and its Affiliates of
any assets not constituting part of the Assets, including but not limited to
underground pipelines retained by the Seller Parties which serve the refineries
in Lovington, New Mexico, Artesia, New Mexico and Woods Cross, Utah or the tanks
that are part of the 2008 Crude Pipelines, Tanks and Related Assets to the
extent not transferred to the Partnership Entities (the “Transferred Tanks”),
except to the extent arising out of the negligent acts or omissions or willful
misconduct of a member of the Partnership Entities.
          (b) To the extent that a good faith claim by the Partnership Entities
for indemnification under Section 3.1(a)(i) or Section 3.1(a)(ii) arises from
events or conditions at the Transferred Tanks or the soil immediately underneath
the Transferred Tanks or the

13



--------------------------------------------------------------------------------



 



Transferred Tanks’ secondary containment, and the Holly Entities refuse to
provide such indemnification, then the burden of proof shall be on the Holly
Entities to demonstrate that the events or conditions giving rise to the claim
arose after the Closing Date.
          (c) The Holly Entities shall, during the period that commences on the
Closing Date and ends five (5) years thereafter (the “Initial Tank Inspection
Period”), reimburse the Partnership Entities for the actual costs associated
with the first regularly scheduled API 653 inspection (the “Initial Tank
Inspections”) and the costs associated with the replacement of the tank mixers
on each of the Transferred Tanks after the Closing Date and any repairs required
to be made to the Transferred Tanks as a result of any discovery made during the
Initial Tank Inspections; provided, however, that (i) the Holly Entities shall
not reimburse the Partnership Entities with respect to the relocated crude oil
Tank 437 in the Artesia refinery complex and the new crude oil tank to replace
crude oil Tank 439 in the Artesia refinery complex more particularly described
in the definition of 2008 Crude Pipelines, Tanks and Related Assets, and
(ii) upon expiration of the Initial Tank Inspection Period, all of the
obligations of the Holly Entities pursuant to this Section 3.1(c) shall
terminate, except that the Initial Tank Inspection Period shall be extended if,
and only to the extent that (A) inaccessibility of the Transferred Tanks during
the Initial Tank Inspection Period caused the delay of an Initial Tank
Inspection originally scheduled to be performed during the Initial Tank
Inspection Period, and (B) the Holly Entities received notice from the
Partnership Entities regarding such delay at the time it occurred.
          (d) The Partnership Entities shall indemnify, defend and hold harmless
the Holly Entities from and against environmental and Toxic Tort losses
(including, without limitation, economic losses, diminution in value and lost
profits suffered by third parties), damages, injuries (including, without
limitation, personal injury and death), liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Holly Entities or any third party to the
extent arising out of:
               (i) any violation or correction of violation of Environmental
Laws associated with the operation of the Assets by a Person other than a Holly
Entity or ownership and operation of the Assets by a Person other than a Holly
Entity, or
               (ii) any event or condition associated with the operation of the
Assets by a Person other than a Holly Entity or ownership and operation of the
Assets by a Person other than a Holly Entity (including, but not limited to, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) except, where a Holly Entity is operating
an Asset, to the extent resulting from the negligent acts or omissions or
willful misconduct of such Holly Entity including, without limitation, (A) the
cost and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, or other corrective
action required or necessary under Environmental Laws, (B) the cost or expense
of the preparation and implementation of any closure, remedial, corrective
action, or other plans required or necessary under Environmental Laws, and
(C) the

14



--------------------------------------------------------------------------------



 



cost and expense for any environmental or Toxic Tort pre-trial, trial, or
appellate legal or litigation support work;
but only to the extent such violation complained of under Section 3.1(d)(i) or
such events or conditions included under Section 3.1(d)(ii) occurred after the
Closing Date; provided, however, that nothing stated above shall make the
Partnership Entities responsible for any post-Closing Date negligent actions or
omissions or willful misconduct by the Holly Entities.
          (e) Notwithstanding anything in this Agreement to the contrary, as
used in Section 3.1(a) the definition of Assets shall not include the 16”
Lovington/Artesia Intermediate Pipeline, the Beeson Pipeline, the Roadrunner
Pipeline, or the Tulsa Interconnecting Pipelines.
     3.2 Limitations Regarding Environmental Indemnification. The aggregate
liability of the Holly Entities in respect of all Covered Environmental Losses
under Section 3.1(a) shall not exceed (1) with respect to Assets other than the
2008 Crude Pipelines, Tanks and Related Assets, $15.0 million plus an additional
$2.5 million in the case of Covered Environmental Losses related to the 8” and
10” Lovington/Artesia Intermediate Pipelines (for clarity, the first $15,000,000
million limit would apply to Covered Environmental Losses associated with the 8”
and 10” Lovington/Artesia Intermediate Pipelines and the 2004 Product Pipelines,
Terminal and Related Assets, while the limit between $15,000,000 and $17,500,00
would apply only to Covered Environmental Losses associated with the 8” and 10”
Lovington/Artesia Intermediate Pipelines) and (2) $7.5 million in the case of
Covered Environmental Losses related to the 2008 Crude Pipelines, Tanks and
Related Assets. The Holly Entities will not have any obligation under Section
3.1 with respect to any Assets until the Covered Environmental Losses of the
Partnership Entities exceed $200,000.
     3.3 Right of Way Indemnification. The Holly Entities shall indemnify,
defend and hold harmless the Partnership Entities from and against any losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs, and expenses (including, without limitation, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership Entities to the extent arising out of (a) the failure of the
applicable Partnership Entity to be the owner of such valid and indefeasible
easement rights or fee ownership interests in and to the lands on which any
pipeline or related pump station, tank farm or equipment conveyed or contributed
or otherwise Transferred (including by way of a Transfer of the ownership
interest of a Person or by operation of law) to the applicable Partnership
Entity on the Closing Date is located as of the Closing Date; (b) the failure of
the applicable Partnership Entity to have the consents, licenses and permits
necessary to allow any such pipeline referred to in clause (a) of this
Section 3.3 to cross the roads, waterways, railroads and other areas upon which
any such pipeline is located as of the Closing Date; and (c) the cost of curing
any condition set forth in clause (a) or (b) above that does not allow any Asset
to be operated in accordance with Prudent Industry Practice, to the extent that
the Holly Entities are notified in writing of any of the foregoing within
10 years after the Closing Date or, solely with respect to the 2008 Crude
Pipelines, Tanks and Related Assets, 15 years after the Closing Date, as
applicable.

15



--------------------------------------------------------------------------------



 



     3.4 Additional Indemnification.
          (a) In addition to and not in limitation of the indemnification
provided under Section 3.1(a) and Section 3.3, the Holly Entities shall
indemnify, defend, and hold harmless the Partnership Entities from and against
any losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Entities to the extent arising out of (i) events and
conditions associated with the operation of the Assets occurring before the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 3.1 and Section 3.2) to the extent that the Holly Entities are
notified in writing of any of the foregoing within five years after the Closing
Date, (ii) all legal actions pending against the Holly Entities on July 13,
2004, (iii) the completion of remediation projects at the Partnership’s El Paso,
Albuquerque and Mountain Home terminals that were ongoing or scheduled as of
July 13, 2004, (iv) events and conditions associated with the Retained Assets
and whether occurring before or after the Closing Date, and (v) all federal,
state and local tax liabilities attributable to the operation or ownership of
the Assets prior to the Closing Date, including any such tax liabilities of the
Holly Entities that may result from the consummation of the formation
transactions for the Partnership Entities and the General Partner.
          (b) In addition to and not in limitation of the indemnification
provided under Section 3.1(b) or the Partnership Agreement, the Partnership
Entities shall indemnify, defend, and hold harmless the Holly Entities from and
against any losses, damages, liabilities, claims, demands, causes of action,
judgments, settlements, fines, penalties, costs, and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by the Holly Entities to the extent arising out of events and
conditions associated with the operation of the Assets occurring on or after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 3.1 except, where a Holly Entity is operating an Asset, to the
extent resulting from the negligent acts or omissions or willful misconduct of
such Holly Entity), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.
     3.5 Indemnification Procedures.
          (a) The Indemnified Party agrees that promptly after it becomes aware
of facts giving rise to a claim for indemnification under this Article III, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
          (b) The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.

16



--------------------------------------------------------------------------------



 



          (c) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party, with respect to all aspects of the defense of any claims
covered by the indemnification under this Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records, and other information furnished by the Indemnified Party
pursuant to this Section 3.5. In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article III;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.
          (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by all amounts recovered
by the Indemnified Party under contractual indemnities (other than insurance
policies) from third Persons. An Indemnified Party shall be obligated to pursue
all contractual indemnities that such Indemnified Party has with third Persons
outside of this Agreement, provided, however, if the Indemnified Party’s right
to such indemnification is assignable, the Indemnified Party may, in its sole
discretion and in lieu of pursuing such claim, elect to assign such
indemnification claim to the Indemnifying Party to pursue and shall reasonably
cooperate with the Indemnifying Party (including, without limitation, making its
relevant books, records, officers, information and testimony reasonably
available to the Indemnifying Party) in the Indemnifying Party’s pursuit of such
claim. In the event the Indemnified Party recovers under a contractual indemnity
from a third Person outside of this Agreement, the amount recovered, less the
reasonable out-of-pocket fees and expenses incurred by the Indemnified Party in
recovering such amounts, shall reduce the amount such Indemnified Party may
recover under this Article III and if the Indemnified Party receives any such
amounts subsequent to an indemnification payment by the Indemnifying Party in
respect of such losses, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification payment up to the amount
so received by the Indemnified Party.
          (e) The date on which notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made.

17



--------------------------------------------------------------------------------



 



     3.6 Limitation on Indemnification Obligations.
          (a) Notwithstanding anything in this Agreement to the contrary, when
referring to the indemnification obligations of the Holly Entities in
Article III, the definition of Holly Entities shall be deemed to mean solely
(i) the Holly Entity or Holly Entities that own or operate, or owned or operated
immediately prior to the transfer to the Partnership Entities, the Retained
Asset, Asset or other property in question with respect to which indemnification
is sought by reason of such Holly Entity’s or Holly Entities’ ownership or
operation of the Retained Asset, Asset or other property in question or that is
responsible for causing such loss, damage, injury, judgment, claim, cost,
expense or other liability suffered or incurred by the Partnership Entities for
which it is entitled to indemnification under Article III and (ii) Holly.
          (b) Notwithstanding anything in this Agreement to the contrary, when
referring to the indemnification obligations of the Partnership Entities in
Article III, the definition of Partnership Entities shall be deemed to mean
solely (i) the Partnership Entity or Partnership Entities that own or operate,
or owned or operated, the Asset or other property in Partnership Entity’s or
Partnership Group Entities’ ownership or operation of the Asset or other
property in question or that is responsible for causing such loss, damage,
injury, judgment, claim, cost, expense or other liability suffered or incurred
by the Holly Entities for which they are entitled to indemnification under
Article III, (ii) the Partnership and (iii) the Operating Partnership.
     3.7 Exclusion from Indemnification. Notwithstanding anything in this
Agreement to the contrary, as used in Article III the definition of Assets shall
not include the Tulsa Transferred Assets, the Sinclair Transferred Assets or the
Additional Tulsa East Assets, though the parties hereto acknowledge the
environmental indemnity provided among certain of the Holly Entities and HEP
Entities with respect to the Sinclair Transferred Assets and the Additional
Tulsa East Assets contained in the Tulsa Throughput Agreement.
ARTICLE IV
General and Administrative Expenses
4.1 General
          (a) The Partnership will pay Holly an administrative fee (the
“Administrative Fee”) in the amount set forth on Schedule I to this Agreement,
payable in equal quarterly installments, for the provision by Holly and its
Affiliates for the Partnership Group’s benefit of all the general and
administrative services that Holly and its Affiliates have traditionally
provided in connection with the Assets including, without limitation, the
general and administrative services listed on Schedule I to this Agreement. The
General Partner may agree on behalf of the Partnership to increases in the
Administrative Fee in connection with expansions of the operations of the
Partnership Group through the acquisition or construction of new assets or
businesses.
          (b) At the end of each year, the Partnership will have the right to
submit to Holly a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the general and
administrative services performed by Holly and its

18



--------------------------------------------------------------------------------



 



Affiliates for the benefit of the Partnership Group for the year in question do
not justify payment of the full Administrative Fee for that year. If the
Partnership submits such a proposal to Holly, Holly agrees that it will
negotiate in good faith with the Partnership to determine if the Administrative
Fee for that year should be reduced and, if so, by how much.
          (c) The Administrative Fee shall not include and the Partnership Group
shall reimburse Holly and its Affiliates for:
               (i) salaries of employees of Holly GP, to the extent, but only to
the extent, such employees perform services for the Partnership Group;
               (ii) the cost of employee benefits relating to employees of Holly
GP, such as 401(k), pension, and health insurance benefits, to the extent, but
only to the extent, such employees perform services for the Partnership Group;
and
               (iii) all sales, use, excise, value added or similar taxes, if
any, that may be applicable from time to time in respect of the services
provided by the Holly and its Affiliates to the Partnership pursuant to
Section 4.1(a).
          (d) Either Holly, on the one hand, or the Partnership, on the other
hand, may terminate this Article IV, by providing the other with written notice
of its election to do so at least six months prior to the proposed date of
termination.
ARTICLE V
Right of First Refusal
     5.1 Holly Right of First Refusal: Prohibition on Transfer of Refinery
Related Assets.
          (a) The Partnership Entities hereby grant to Holly a right of first
refusal on any proposed Transfer (other than a grant of a security interest to a
bona fide third-party lender or a Transfer to another Partnership Group Member)
of the Assets that serve the Holly Entities’ refineries.
          (b) The Partnership Entities are prohibited from Transferring any of
the Assets that serve the Holly Entities’ refineries to a Partnership Group
Member that is not a party to this Agreement. In the event the Partnership
Entities wish to Transfer any of the Assets that serve the Holly Entities’
refineries to a Partnership Group Member that is not a party to this Agreement,
they shall first cause the proposed transferee Partnership Group Member to
become a party to this Agreement.
          (c) The Parties acknowledge that all potential Transfers of Sale
Assets pursuant to this Article V are subject to obtaining any and all required
written consents of governmental authorities and other third parties and to the
terms of all existing agreements in respect of the Sale Assets.
          (d) Notwithstanding anything in this Agreement to the contrary, as
used in Article V the definition of Assets shall not include the Tulsa
Transferred Assets.

19



--------------------------------------------------------------------------------



 



     5.2 Procedures.
          (a) If a Partnership Entity proposes to Transfer any of the Assets
that serve the Holly Entities’ refineries to any Person pursuant to a bona fide
third-party offer (an “Acquisition Proposal”), then the Partnership shall
promptly give written notice (a “Disposition Notice”) thereof to Holly. The
Disposition Notice shall set forth the following information in respect of the
proposed Transfer: the name and address of the prospective acquiror (the
“Proposed Transferee”), the Assets subject to the Acquisition Proposal (the
“Sale Assets”), the purchase price offered by such Proposed Transferee (the
“Offer Price”), reasonable detail concerning any non-cash portion of the
proposed consideration, if any, to allow Holly to reasonably determine the fair
market value of such non-cash consideration, the Partnership Entities’ estimate
of the fair market value of any non-cash consideration and all other material
terms and conditions of the Acquisition Proposal that are then known to the
Partnership Entities. To the extent the Proposed Transferee’s offer consists of
consideration other than cash (or in addition to cash) the Offer Price shall be
deemed equal to the amount of any such cash plus the fair market value of such
non-cash consideration. In the event Holly and the Partnership Entities agree as
to the fair market value of any non-cash consideration, Holly will provide
written notice of its decision regarding the exercise of its right of first
refusal to purchase the Sale Assets within 30 days of its receipt of the
Disposition Notice (the “First ROFR Acceptance Deadline”). Failure to provide
such notice within such 30-day period shall be deemed to constitute a decision
not to purchase the Sale Assets. In the event (i) Holly’s determination of the
fair market value of any non-cash consideration described in the Disposition
Notice (to be determined by Holly within 30 days of receipt of such Disposition
Notice) is less than the fair market value of such consideration as determined
by the Partnership Entities in the Disposition Notice and (ii) Holly and the
Partnership Entities are unable to mutually agree upon the fair market value of
such non-cash consideration within 30 days after Holly notifies the Partnership
Entities of its determination thereof, the Partnership Entities and Holly shall
engage a mutually-agreed-upon investment banking firm to determine the fair
market value of the non-cash consideration. Such investment banking firm shall
be instructed to return its decision within 30 days after all material
information is submitted thereto, which decision shall be final. The fees of the
investment banking firm will be split equally between Holly and the Partnership
Entities. Holly will provide written notice of its decision regarding the
exercise of its right of first refusal to purchase the Sale Assets to the
Partnership Entities within 30 days after the investment banking firm has
submitted its determination (the “Second ROFR Acceptance Deadline”). Failure to
provide such notice within such 30-day period shall be deemed to constitute a
decision by Holly not to purchase the Sale Assets. If Holly fails to exercise a
right during any applicable period set forth in this Section 5.2(a), Holly shall
be deemed to have waived its rights with respect to such proposed disposition of
the Sale Assets, but not with respect to any future offer of Assets.
          (b) If Holly chooses to exercise its right of first refusal to
purchase the Sale Assets under Section 5.2(a), Holly and the Partnership
Entities shall enter into a purchase and sale agreement for the Sale Assets
which shall include the following terms:
               (i) Holly will agree to deliver cash for the Offer Price (or any
other consideration agreed to by Holly and the Partnership Entities (each in
their sole discretion));

20



--------------------------------------------------------------------------------



 



               (ii) the Partnership Entities will represent that they have good
and indefeasible title to the Sale Assets, subject to all recorded and
unrecorded matters and all physical conditions and other matters in existence on
the closing date for the purchase of the Sale Assets, plus any other such
matters as Holly may approve, which approval will not be unreasonably withheld.
If Holly desires to obtain any title insurance with respect to the Sale Assets,
the full cost and expense of obtaining the same (including but not limited to
the cost of title examination, document duplication and policy premium) shall be
borne by Holly;
               (iii) the Partnership Entities will grant to Holly the right,
exercisable at Holly’s risk and expense, to make such surveys, tests and
inspections of the Sale Assets as Holly may deem desirable, so long as such
surveys, tests or inspections do not damage the Sale Assets or interfere with
the activities of the Partnership Entities thereon and so long as Holly has
furnished the Partnership Entities with evidence that adequate liability
insurance is in full force and effect;
               (iv) Holly will have the right to terminate its obligation to
purchase the Sale Assets under this Article V if the results of any searches,
surveys, tests or inspections conducted pursuant to Section 5.2(b)(ii) or
Section 5.2(b)(iii) above are, in the reasonable opinion of Holly,
unsatisfactory;
               (v) the closing date for the purchase of the Sale Assets shall,
unless otherwise agreed to by Holly and the Partnership Entities, occur no later
than 90 days following receipt by the Partnership Entities of written notice by
Holly of its intention to exercise its option to purchase the Sale Assets
pursuant to Section 5.2(a);
               (vi) the Partnership Entities shall execute, have acknowledged
and deliver to Holly a special warranty deed, assignment of easement, or
comparable document, as appropriate, in the applicable jurisdiction, on the
closing date for the purchase of the Sale Assets constituting real property
interests conveying the Sale Assets unto Holly free and clear of all
encumbrances created by the Partnership Entities other than those set forth in
Section 5.2(b)(ii) above;
               (vii) the sale of any Sale Assets shall be made on an “as is,”
“where is” and “with all faults” basis, and the instruments conveying such Sale
Assets shall contain appropriate disclaimers; and
               (viii) neither the Partnership Entities nor Holly shall have any
obligation to sell or buy the Sale Assets if any of the material consents
referred to in Section 5.1(c) have not been obtained or such sale or purchase is
prohibited by Applicable Law.
          (c) Holly and the Partnership Entities shall cooperate in good faith
in obtaining all necessary governmental and other third Person approvals,
waivers and consents required for the closing. Any such closing shall be
delayed, to the extent required, until the third Business Day following the
expiration of any required waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended; provided, however, that such delay shall
not exceed 120 days and, if governmental approvals and waiting periods shall not
have been obtained or expired, as the case may be, by such 120th day, then Holly
shall be deemed to

21



--------------------------------------------------------------------------------



 



have waived its right of first refusal with respect to the Sale Assets described
in the Disposition Notice and thereafter neither Holly nor the Partnership shall
have any further obligation under this Article V with respect to such Sale
Assets unless such Sale Assets again become subject to this Article V pursuant
to Section 5.2(d).
          (d) If the Transfer to the Proposed Transferee is not consummated in
accordance with the terms of the Acquisition Proposal within the later of
(A) 180 days after the later of the applicable ROFR Acceptance Deadline, and
(B) 10 days after the satisfaction of all governmental approval or filing
requirements, if any, the Acquisition Proposal shall be deemed to lapse, and the
Partnership or Partnership Entity may not Transfer any of the Sale Assets
described in the Disposition Notice without complying again with the provisions
of this Article V if and to the extent then applicable.
ARTICLE VI
Holly Purchase Option
     6.1 Option to Purchase Tulsa Transferred Assets. The Parties acknowledge
the purchase options and right of first refusal granted to an Affiliate of Holly
with respect to the Tulsa Transferred Assets in the Purchase Option Agreement.
ARTICLE VII
Miscellaneous
     7.1 Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
     7.2 Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section and the Commercial Arbitration
Rules or the Federal Arbitration Act, the terms of this Section will control the
rights and obligations of the parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a party (“Claimant”) serving
written notice on the other party (“Respondent”) that the Claimant elects to
refer the Arbitrable Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30 day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select a third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-

22



--------------------------------------------------------------------------------



 



half of the compensation and expenses of the third arbitrator. All arbitrators
must (i) be neutral parties who have never been officers, directors or employees
of any of the Holly Entities, the Partnership Entities or any of their
affiliates and (ii) have not less than seven years experience in the petroleum
transportation industry. The hearing will be conducted in Dallas, Texas and
commence within 30 days after the selection of the third arbitrator. The Holly
Entities, the Partnership Entities and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the parties hereto. The
arbitrators shall have no right to grant or award indirect, consequential,
punitive or exemplary damages of any kind. The Arbitrable Disputes may be
arbitrated in a common proceeding along with disputes under other agreements
between the Holly Entities, the Partnership Entities or their Affiliates to the
extent that the issues raised in such disputes are related. Without the written
consent of Holly, on behalf of the Holly Entities, and the Partnership, on
behalf of the Partnership Entities, no unrelated disputes or third party
disputes may be joined to an arbitration pursuant to this Agreement.
     7.3 Notice.
          (a) Any notice or other communication given under this Agreement shall
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses.
          Notices to the Holly Entities:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Email address: generalcounsel@hollyfrontier.com

23



--------------------------------------------------------------------------------



 



          Notices to the Partnership Entities:
Holly Energy Partners, L.P.
c/o Holly Logistic Services, L.L.C.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Email address: president@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
Holly Energy Partners, L.P.
c/o Holly Logistic Services, L.L.C.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Email address: generalcounsel@hollyenergy.com
          (b) Either Party may at any time change its address for service from
time to time by giving notice to the other Party in accordance with this
Section 7.3.
     7.4 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     7.5 Termination of Article II. The provisions of Article II of this
Agreement may be terminated by Holly upon a Change of Control of Holly.
     7.6 Amendment or Modification. No amendment or modification of this
Agreement shall be valid unless it is in writing and signed by the parties
hereto. No waiver of any provision of this Agreement shall be valid unless it is
in writing and signed by the party against whom the waiver is sought to be
enforced. Any of the exhibits or schedules to this Agreement may be amended,
modified, revised or updated by the parties hereto if each of Holly (on behalf
of the Holly Entities) and the Partnership (on behalf of the Partnership
Entities) execute an amended, modified, revised or updated exhibit or schedule,
as applicable, and attach it to this Agreement. Such amended, modified, revised
or updated exhibits or schedules shall be sequentially numbered (e.g.
Exhibit A-1, Exhibit A-2, etc.), dated and appended as an additional exhibit or
schedule to this Agreement and shall replace the prior exhibit or schedule, as
applicable, in its entirety, except as specified therein. No failure or delay in
exercising any right hereunder, and no course of conduct, shall operate as a
waiver of any provision of this Agreement. No single or partial exercise of a
right hereunder shall preclude further or complete exercise of that right or any
other right hereunder.
     7.7 Assignment. No Party shall have the right to assign any of its rights
or obligations under this Agreement without the consent of the other Parties
hereto.

24



--------------------------------------------------------------------------------



 



     7.8 Additional Partnership Entities. In the event the General Partner
desires a Partnership Group Member who is not a party to this Agreement to
acquire Subject Assets or a Partnership Entity wishes to Transfer any of the
Assets that serve the Holly Entities’ refineries to a Partnership Group Member
who is not a party to this Agreement, then the Partnership Group Member that is
the proposed acquiror of the Subject Assets or transferee of the Assets that
serve the Holly Entities’ refineries may become a party to this Agreement by
executing a joinder in a form reasonably satisfactory to Holly (on behalf of the
Holly Entities) and the Partnership (on behalf of the Partnership Entities).
     7.9 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     7.10 Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
     7.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
     7.12 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
     7.13 Headings. Headings of the Sections of this Agreement are for
convenience of the parties only and shall be given no substantive or
interpretative effect whatsoever. All references in this Agreement to Sections
are to Sections of this Agreement unless otherwise stated.
     7.14 UNEV Option Agreement. The Parties acknowledge and agree that,
notwithstanding anything in this Agreement to the contrary, the terms and
provisions of the Option Agreement, dated January 31, 2008, among Holly, Holly
UNEV Pipeline Company, Navajo Pipeline, Holly GP, the General Partner, the
Partnership, OLP GP and the Operating Partnership remain in full force and
effect.
     7.15 Limitation of Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY OTHER PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY
THIRD PARTIES WHICH SHALL NOT BE LIMITED BY THIS SECTION, THE PARTIES AGREE THAT
THE RECOVERY BY ANY PARTY, INCLUDING PURSUANT TO ARTICLE III, OF ANY
LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT (i) AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS COVENANTS,
AGREEMENTS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT OR (ii) BY REASON OF OR
ARISING OUT OF ANY OF THE EVENTS, CONDITIONS OR OTHER

25



--------------------------------------------------------------------------------



 



MATTERS LISTED IN SECTIONS 3.1, 3.3 OR 3.4 WHICH THE PARTIES HAVE AGREED TO
INDEMNIFY THE OTHER PARTY AGAINST, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL
NOT INCLUDE OR APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY;
PROVIDED, HOWEVER, THAT SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY TO A
PARTY’S OBLIGATION TO INDEMNIFY THE OTHER PARTY UNDER SECTIONS 3.1, 3.3 OR 3.4
HEREOF, AS APPLICABLE, (y) AS A RESULT OF A THIRD PARTY CLAIM FOR SUCH INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES AGAINST SUCH INDEMNIFIED PARTY OR
(z) INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES THAT ARE A RESULT OF
SUCH INDEMNIFYING PARTY’S OR ITS AFFILIATES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST
PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION IN VALUE). FOR
PURPOSES OF THIS SECTION 7.15, “AFFILIATES” OF THE INDEMNIFYING PARTY SHALL NOT
INCLUDE THE PARTNERSHIP GROUP MEMBERS WHEN A HOLLY ENTITY IS THE INDEMNIFYING
PARTY AND SHALL NOT INCLUDE THE HOLLY GROUP MEMBERS WHEN THE INDEMNIFYING PARTY
IS A PARTNERSHIP ENTITY.
[Remainder of Page Intentionally Left Blank.]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement to be
effective as of November 1, 2011.

            HOLLY ENTITIES:

HOLLYFRONTIER CORPORATION
      By:   /s/ Douglas S. Aron       Name:     Douglas S. Aron      Title:    
Executive Vice President and Chief Operating Officer        HOLLY REFINING &
MARKETING COMPANY — WOODS CROSS LLC (formerly Holly Refining & Marketing Company
— Woods Cross)
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations        NAVAJO REFINING COMPANY,
L.L.C.
(formerly Navajo Refining Company, L.P.)
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations     

[Signature Page 1 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



            NAVAJO PIPELINE CO., L.P.
      By:   /s/ Douglas S. Aron       Name:     Douglas S. Aron      Title:    
Executive Vice President and Chief Financial Officer        HOLLY REFINING &
MARKETING — TULSA LLC
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations        FRONTIER REFINING LLC
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations        FRONTIER EL DORADO REFINING
LLC
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations     

[Signature Page 2 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



                          PARTNERSHIP ENTITIES:    
 
                        HOLLY ENERGY PARTNERS, L.P.    
 
                        By:   HEP Logistics Holdings, L.P.
Its General Partner    
 
                            By:   Holly Logistic Services, L.L.C.
Its General Partner    
 
                            By:   /s/ Mark T. Cunningham                        
      Name:   Mark T. Cunningham             Title:   Vice President, Operations
   
 
                        HOLLY ENERGY PARTNERS — OPERATING, L.P.    
 
                        By:   /s/ Mark T. Cunningham                       Name:
  Mark T. Cunningham         Title:   Vice President, Operations    
 
                        HOLLY LOGISTIC SERVICES, L.L.C.    
 
                        By:   /s/ Mark T. Cunningham                       Name:
  Mark T. Cunningham         Title:   Vice President, Operations    
 
                        HEP LOGISTICS HOLDINGS, L.P.    
 
                        By:   Holly Logistic Services, L.L.C,
Its General Partner    
 
                            By:   /s/ Mark T. Cunningham                        
      Name:   Mark T. Cunningham             Title:   Vice President, Operations
   

[Signature Page 3 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



                      HEP LOGISTICS GP, L.L.C.    
 
                    By:   /s/ Mark T. Cunningham                       Name:  
Mark T. Cunningham         Title:   Vice President, Operations    
 
                    HEP MOUNTAIN HOME, L.L.C.
HEP PIPELINE GP, L.L.C.
HEP PIPELINE, L.L.C.
HEP REFINING GP, L.L.C.
HEP REFINING, L.L.C.
HEP WOODS CROSS, L.L.C.
LOVINGTON-ARTESIA, L.L.C.    
 
                    By:   HOLLY ENERGY PARTNERS — OPERATING, L.P.
Sole Member    
 
               
 
      By:
Name:   /s/ Mark T. Cunningham
 
Mark T. Cunningham    
 
      Title:   Vice President, Operations    
 
                    HEP NAVAJO SOUTHERN, L.P.    
 
                    By:   HEP Pipeline GP, L.L.C.
Its General Partner    
 
               
 
      By:
Name:   /s/ Mark T. Cunningham
 
Mark T. Cunningham    
 
      Title:   Vice President, Operations    
 
                    HEP REFINING ASSETS, L.P.    
 
                    By:   HEP Refining GP, L.L.C.
Its General Partner    
 
               
 
      By:
Name:   /s/ Mark T. Cunningham
 
Mark T. Cunningham    
 
      Title:   Vice President, Operations    

[Signature Page 4 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



                      HEP PIPELINE ASSETS, LIMITED PARTNERSHIP    
 
                    By:   HEP Pipeline GP, L.L.C.
Its General Partner    
 
               
 
      By:
Name:   /s/ Mark T. Cunningham
 
Mark T. Cunningham    
 
      Title:   Vice President, Operations    
 
                    HEP TULSA LLC    
 
                    By:   /s/ Mark T. Cunningham                       Name:  
Mark T. Cunningham         Title:   Vice President, Operations    
 
                    ROADRUNNER PIPELINE, L.L.C.    
 
                    By:   /s/ Mark T. Cunningham                       Name:  
Mark T. Cunningham         Title:   Vice President, Operations    
 
                    HOLLY ENERGY STORAGE — TULSA LLC    
 
                    By:   /s/ Mark T. Cunningham                       Name:  
Mark T. Cunningham         Title:   Vice President, Operations    
 
                    HOLLY ENERGY STORAGE — LOVINGTON LLC    
 
                    By:   /s/ Mark T. Cunningham                       Name:  
Mark T. Cunningham         Title:   Vice President, Operations    

[Signature Page 5 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



            CHEYENNE LOGISTICS LLC
      By:   /s/ Mark T. Cunningham       Name:     Mark T. Cunningham     
Title:     Vice President, Operations        EL DORADO LOGISTICS LLC
      By:   /s/ Mark T. Cunningham       Name:     Mark T. Cunningham     
Title:     Vice President, Operations     

[Signature Page 6 of 6 to Sixth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Administrative Fee

              Amount of Annual Administrative Fee
Years beginning July 13, 2004 through June 30, 2007
  $ 2,000,000  
Years beginning July 1, 2007 through February 29, 2008
  $ 2,100,000  
Years beginning March 1, 2008
  $ 2,300,000  

General and Administrative Services

  (1)   executive services     (2)   finance, including treasury, and
administration services     (3)   information technology services     (4)  
legal services     (5)   health, safety and environmental services     (6)  
human resources services

Schedule I

 